432 F.2d 439
Benjamin WILLIAMS, Appellant,v.UNITED STATES of America.
No. 18749.
United States Court of Appeals, Third Circuit.
Submitted on Briefs September 15, 1970.
Decided October 5, 1970.

Benjamin Williams, pro se.
Richard L. Thornburgh, U. S. Atty., W. Wendel Stanton, Pittsburgh, Pa., for appellee.
Before STALEY, SEITZ and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from the denial of appellant's motion to vacate sentence. Appellant contends, inter alia, that his guilty plea was coerced by the threat of a life sentence, that he was induced to plead guilty by promises regarding the length of sentence, and that he was not made aware of the exact nature of the charges against him.


2
A careful examination of the record reveals that the requirements of Rule 11 of the F.R.Cr.P. were met, and we are satisfied that appellant's plea was entirely voluntary.


3
Accordingly, the order of the district court will be affirmed.